Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 10/24/2022 is acknowledged.  
Status of the Application
	Claims 1-4, 7-10, 14, 16, 17, 21, 22, 25, 28, 30-33, 35, 37 and 39 are pending.  Claims 1-4, 7-10, 14, 16, 28, 30, 32, 33 and 35 are currently under examination.  Claims 17, 21, 22, 25, 37 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim 31 is allowed.
Information Disclosure Statement
	The submission of the Information Disclosure Statement on 04/06/2022 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Specification
The disclosure is objected to because it contains figures of chemical structures that are not completely legible on pages 64 and 70. Applicant is required to provide substituted pages of the specification that display the structures clearly. 
Drawings
The drawings in Figures 7 and 9 are objected to under 37 CFR 1.83(a) because the structure in Figure 7 is not clear and the letters in Figure 9 are not clear enough to discern what is being represented.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.
Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below:  Claim 30 claims a nucleic acid sequence that does not have the required sequence identifier.  The claim discloses structural representations of nucleotide sequences in excess of 9 nucleotides in length that are not accompanied by a Sequence ID Number. The claim is shown to represent SEQ ID No. 106.

Claim Rejections – Improper Markush
Claims 10 and 14 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The claims are directed to a large multitude of sequences that have no common searchable structure.  Although the sequences are made up of the same four bases, they do not share any significant similarity in the order in which those bases are arranged.  Thus, the structures of the sequences are different.
When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: 
(A) All alternatives have a common property or activity; and 
(B) (1) A common structure is present, i.e., a significant structural element is shared by all of the alternatives; or 
(B) (2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 
In paragraph (B)(1), above, the words “significant structural element is shared by all of the alternatives” refer to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. The structural element may be a single component or a combination of individual components linked together. 
In paragraph (B)(2), above, the words “recognized class of chemical compounds” mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
In order for the members of the Markush group to belong to “recognized class of chemical compounds” there must be an expectation that the members of the class will behave in the same way in the context of the claimed invention.  In other words, each member of the class could be substituted one for the other with the expectation that the same intended result would be achieved.  In the instant case, the claims are drawn to many different target regions in claim 10 and many different antisense oligonucleotides and the activity of any specific antisense oligonucleotide is dependent upon the specific sequence of nucleotides.  There is no expectation that any one of the antisense sequences as claimed can be substituted for any of the other with a completely different sequence with the expectation of the same activity on the different targets.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding the indicated claims, claims 33 and 35 recite the phrase "such as" and “optionally” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
In the interest of compact prosecution, and given the broadest reasonable interpretation, the phrase “such as” and “optionally” will be interpreted as merely indicating an example that is encompassed by the claims but which does not specifically limit the claim to that example.
Claim Interpretation
The claims are drawn to an antisense oligonucleotide between 8-40 nucleotides in length that is complementary to a progranulin mRNA transcript.  The claim is interpreted such that any oligonucleotide that is between 8-40 and is complementary to a progranulin transcript would anticipate the claims given the prior art meets the structural requirements of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-9, 16,  and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima, Yoji, et al. "Progranulin expression in advanced human atherosclerotic plaque." Atherosclerosis 206.1 (2009): 102-108.
	Kojima et al. teach an siRNA 18 nucleotides in length that is targeted to a progranulin mRNA (see page 106 para. 2.6) and teach the siRNA was in a lentiviral composition for delivery to cells (page 105 para 2.6).
	Thus Kojima et al. anticipates the claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, 16, 32 and 35 is/are rejected under 35 U.S.C. 102(2)(a) as being anticipated by Liu et al. (Patent No. 10323236)
Liu et al. teach an antisense oligonucleotide 9 nucleotides in length that is 100% complementary to the 5’UTR region of human progranulin mature miRNA transcript having SEQ ID NO. 2 (see alignment below). SEQ ID Nos. 1, 2 and 3949 are within the progranulin precursor mRNA and thus claims drawn to SEQ ID No. 1 and SEQ ID No. 3949 are anticipated.

; Sequence 3488, Application US/14234031A
; Patent No. 10323236
; GENERAL INFORMATION
;  APPLICANT: President and Fellows of Harvard College
;  APPLICANT:Liu, David
;  APPLICANT:Guilinger, John
;  APPLICANT:Pattanayak, Vikram
;  TITLE OF INVENTION: EVALUATION AND IMPROVEMENT OF NUCLEASE CLEAVAGE SPECIFICITY
; SEQ ID NO 3488
;  LENGTH: 9
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic oligonucleotide
US-14-234-031A-3488

  Query Match             25.0%;  Score 9;  DB 3;  Length 9;
  Score over Length       100.0%;
  Best Local Similarity   100.0%;
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ 2            23 GAAACTGAG 31
                    |||||||||
SEQ 3488          9 GAAACTGAG 1


Thus Liu et al. anticipates the claims.



Claim(s) 1-4, 7-10, 16, 32 and 35 is/are rejected under 35 U.S.C. 102(2)(a) as being anticipated by Bentwich et al. (Patent No.7250496)
Bentwich et al. teach an oligonucleotide 27 nucleotides in length that is 100% complementary to human progranulin mature mRNA transcript having SEQ ID NO. 3949 (see alignment below). SEQ ID Nos. 1, 2 and 3949 are within the progranulin precursor mRNA and thus claims drawn to SEQ ID No. 1 and SEQ ID No. 2 are anticipated.
; Sequence 660146, Application US/10310914B
; Patent No. 7250496
; GENERAL INFORMATION:
;  APPLICANT: Bentwich, Isaac
;  APPLICANT:  Shiler, Kvuzat
;  TITLE OF INVENTION: Bioinformatically detectable group of novel regulatory genes and
; SEQ ID NO 660146
;   LENGTH: 27
;   TYPE: RNA
;   ORGANISM: Human
US-10-310-914B-660146

  Query Match              0.3%;  Score 27;  DB 17;  Length 27;
  Score over Length       100.0%;
  Best Local Similarity   100.0%;
  Matches   27;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ 3949         1925 GGGAGGCTGAGGCAGGAGAATTGCTTG 1951
                      |||||||||||||||||||||||||||
SEQ 660146         27 GGGAGGCTGAGGCAGGAGAATTGCTTG 1


Thus Bentwich et al. anticipates the claims.


Claim(s) 1-4, 7-10, 16, 28, 32 and 35 is/are rejected under 35 U.S.C. 102(2)(a) as being anticipated by Serrero, Ginette (Patent No.6824775).
Serrero. teach an antisense oligonucleotide 24 nucleotides in length that is 100% complementary to human progranulin mature mRNA transcript having SEQ ID NO. 3949 (see alignment below). SEQ ID Nos. 1, 2 and 3949 are within the progranulin precursor mRNA and thus claims drawn to SEQ ID No. 1 and SEQ ID No. 2 are anticipated.
Serrero teach the antisense oligonucleotide can be modified and comprise a conjugation of a ligand (see Columns 18-19).

US-09-824-647-15/c
; Sequence 15, Application US/09824647
; Patent No. 6824775
; GENERAL INFORMATION:
;  APPLICANT: Serrero, Ginette
;  TITLE OF INVENTION: 88 KDA TUMORIGENIC GROWTH FACTOR AND ANTAGONISTS
; SEQ ID NO 15
;   LENGTH: 24
;   TYPE: DNA
;   ORGANISM: mammalian
;   FEATURE: 
;   NAME/KEY: primer
;   LOCATION: (1)..(24)
;   OTHER INFORMATION: Antisense oligonucleotide to human GP88
US-09-824-647-15

  Query Match              0.3%;  Score 24;  DB 15;  Length 24;
  Score over Length       100.0%;
  Best Local Similarity   100.0%;
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy       4103 GGCCTTAACAGCAGGGCTGGTGGC 4126
              ||||||||||||||||||||||||
Db         24 GGCCTTAACAGCAGGGCTGGTGGC 1

Thus Serrero anticipates the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, 16, 28, 32, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serrero, Ginette (Patent No.6824775) and Bhanot (Patent 20070238687).
Serrero. teach an antisense oligonucleotide 24 nucleotides in length that is 100% complementary to human progranulin mature mRNA transcript having SEQ ID NO. 3949 (see alignment below). SEQ ID Nos. 1, 2 and 3949 are within the progranulin precursor mRNA and thus claims drawn to SEQ ID No. 1 and SEQ ID No. 2 are anticipated.
Serrero teach the antisense oligonucleotide can be modified and comprise a conjugation of a ligand (see Columns 18-19).

US-09-824-647-15/c
; Sequence 15, Application US/09824647
; Patent No. 6824775
; GENERAL INFORMATION:
;  APPLICANT: Serrero, Ginette
;  TITLE OF INVENTION: 88 KDA TUMORIGENIC GROWTH FACTOR AND ANTAGONISTS
; SEQ ID NO 15
;   LENGTH: 24
;   TYPE: DNA
;   ORGANISM: mammalian
;   FEATURE: 
;   NAME/KEY: primer
;   LOCATION: (1)..(24)
;   OTHER INFORMATION: Antisense oligonucleotide to human GP88
US-09-824-647-15

  Query Match              0.3%;  Score 24;  DB 15;  Length 24;
  Score over Length       100.0%;
  Best Local Similarity   100.0%;
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy       4103 GGCCTTAACAGCAGGGCTGGTGGC 4126
              ||||||||||||||||||||||||
Db         24 GGCCTTAACAGCAGGGCTGGTGGC 1

Serrero does not specifically state the antisense is in the form of a pharmaceutically acceptable salt. This would have been obvious and very common to one of skill in the art.  Bhanot et al. teach making antisense compositions and teach common forms of antisense such as a pharmaceutically acceptable salt (0063). One of skill in the would have been capable of making this form of antisense oligonucleotide given it was well known in the art.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.										




/KIMBERLY CHONG/								
Primary Examiner 							
Art Unit 1635